Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 1 of 53




                                                   EXHIBIT "A"
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 2 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 3 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 4 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 5 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 6 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 7 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 8 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 9 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 10 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 11 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 12 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 13 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 14 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 15 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 16 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 17 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 18 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 19 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 20 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 21 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 22 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 23 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 24 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 25 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 26 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 27 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 28 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 29 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 30 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 31 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 32 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 33 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 34 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 35 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 36 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 37 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 38 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 39 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 40 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 41 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 42 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 43 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 44 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 45 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 46 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 47 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 48 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 49 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 50 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 51 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 52 of 53
Case 21-30710 Document 177-1 Filed in TXSB on 04/12/21 Page 53 of 53
